Name: Commission Regulation (EEC) No 674/88 of 15 March 1988 amending for 1988 Regulation (EEC) No 411/88 on the method to be used and the interest rates to be applied for the calculation of the cost of financing intervention in the form of buying-in, storage and disposal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3. 88 Official Journal of the European Communities No L 70/11 COMMISSION REGULATION (EEC) No 674/88 of 15 March 1988 amending for 1988 Regulation (EEC) No 411/88 on the method to be used and the interest rates to be applied for the calculation of the cost of financing intervention in the form of buying-in, storage and disposal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 2095/87 (2), and in particular Article 5 thereof, Whereas the second paragraph of Article 5 of Regulation (EEC) No 1883/78 confers upon the Commission the power to set the uniform interest rates at a lower level for those Member States having interest costs lower than those deriving from the application of the uniform interest rate for the calculation of the financing costs ; Whereas the conditions laid down in the said Article 5 are met in certain Member States ; whereas interest rates had fallen in two Member States in 1986 ; whereas this downward movement continued in 1987 in both Member States ; Whereas it is appropriate to establish for the Member States concerned the special interest rate to be applied in these Member States from 1 January 1988 onwards and to amend Commission Regulation (EEC) No 411 /88 (3) accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 Article 4(2) of Regulation (EEC) No 411 /88 is hereby replaced by the following : '2. For the period 1 January to 31 December 1988, the specific interest rate shall be :  5 % for Germany,  5,5 % for the Netherlands.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978, p. 1 . (2) OJ No L 196, 17. 7. 1987, p. 3 . (3) OJ No L 40, 13 . 2. 1988, p. 25.